DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                 YEENLY ALBEJAS RODRIGUEZ,

                             Appellant,

                                 v.

  UNIVERSAL PROPERTY & CASUALTY INSURANCE COMPANY,

                             Appellee.


                          No. 2D21-2708



                        September 23, 2022

Appeal from the Circuit Court for Collier County; Lauren L. Brodie,
Judge.

Jose P. Font, of Font & Nelson, PLLC, Fort Lauderdale, for
Appellant.

Andrew A. Labbe, and Kimberly A. Salmon, of Groelle & Salmon,
P.A., Saint Petersburg, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, BLACK, and LUCAS, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2